DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-12 are pending.  Claims 1-12 are allowed.  This is a Notice of Allowance.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claims 1 and 7 contain allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of measuring pressure in a CO2 pump then using temperature control of the pump through heating or cooling to bring the pump to a target temperature and thus maintain a constant flow rate of the pump, in combination with the other limitations of the independent claims.  These limitations are found in both independent claims.  They are important because maintaining a steady flow rate is important for getting good data in chromatography measurements, and the density and therefore flow rate of the fluid leaving the pump is dependent on temperature which can be controlled precisely.  The prior art clearly recognizes this problem in Supercritical Flow Chromatography (SFC) (see Instrumentation for analytical scale supercritical flow chromatography, T.A. Berger / J. Chromatogr. A 1421 (2015) 171–183).  Most prior art solutions to maintaining a steady flow rate in SFC vary some form of pump actuation to achieve the desired control of flow rate.  This is the approach of JOUDREY 
Claims 2-6 are allowed due to their dependence on claim 1.
Claims 8-12 are allowed due to their dependence on claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL J KOLB/Examiner, Art Unit 2856